STEAIJP, J.
(concurring).
The plaintiff contended that AVilliam Pender, his intestate, was, at the time of his death, the sole owner of the property in question. While it is admitted that all of his heirs, after his death, sold and transferred it for value to Ered. Eoberts, and that all of them joined in the bill of sale transferring it to him, the plaintiff nevertheless urges that the heirs had not the lawful right to the possession of the property, and could not confer good title, and therefore the plaintiff, aa *392the administrator of William Pender’s estate, bad tbe right to reclaim it. On the other hand, the defendant contended that the property was partnership property belonging to William Pender and his son James Pender, and that,, after the death of the former, James," as surviving partner, for value sold and transferred it to Roberts. The defendant further contended that, though William and James Pen-der were not partners, and though the property was owned by the former at his death, his heirs nevertheless had the lawful right to sell and transfer whatever right, title, and interest they had in and to the property, and could give Roberts good title subject only to claims of creditors and expenses of administration. Upon the evidence adduced, the court found that, at the time of and prior to William’s death, he and James were and had been partners in business, the property partnership property, and that James, as the surviving partner, in settlement of the partnership business, for value, sold and transferred it to Roberts. It is not disputed that by virtue of the statute (section 3918, Comp. Laws 1907) James Pender had the right in such case to sell the property in such manner. Upon such findings a judgment resulted in favor of the defendant, who was the administrator of Roberts’ estate, and who had taken possession of the property on Roberts’ death. It is claimed on appeal that the findings in these particulars are not supported by the evidence. I think there is much evidence in the record to support them. In view of such findings, it is not essential to consider whether the heirs of William Pen-der, on the theory that the property belonged solely to him, could transfer it to Roberts and give him good title as against the demand of William Pender’s administrator, in the absence of a showing that an administration of the property was necessary to pay claims or expenses of administration.
James Pender was a witness for the plaintiff. On direct examination, he testified, in substance, that he and William Pender were not partners at the time of William’s death, and that the property belonged to William. On cross-examination, he was asked if he had not stated to di*393verse persons that he (James) was Pender & Son, and that he vras a partner of the firm Pender & Son. It is contended that these questions were improper because it is not competent to show the existence of a partnership by declarations of one of the partners, and that they were not proper impeaching questions because a sufficient foundation with' respect to time and place was not laid. The principle of law invoked, that a declaration of one partner is not competent to show the existence of a partnership, is not applicable to the point involved. After the witness had stated that William Pender was the sole owner of the property, as tending to dispute or modify suqh statement, it was proper, as matter of cross-examination, to ask him if he had not at other times asserted that he himself was the owner or part o\,ner of the property. The circumstance of the making of the statements was sufficiently called to his attention to enable him to understand the transaction referred to and the persons to whom it was claimed he had made the statements. At any rate, whether a foundation was sufficiently laid in respect of time and place was a question which would more properly arise upon the offer of the impeaching testimony.
The defendant, over plaintiff’s objection, was permitted to put in evidence a statement furnished a mercantile agency showing that the firm of William Pender & Son consisted of William and James Pender. The statement, as furnished, bears the signature of William Pender. It was received in evidence in the nature of an admission on his part. The clerk of the mercantile agency testified that he obtained the statement in the regular course of business from William Pender & Son. He did not identify the particular person who subscribed the statement, nor testify that the signature was in the handwriting of William Pender. However, other witnesses, by comparing the signature with writings of William Pender not in dispute, testified that they were written by the same person. The appellant concedes that the statement was properly admitted,.had its authorship or adoption by William Pender been sufficiently *394shown. The testimony referred to, I think, sufficiently shows his authorship. Furthermore, I think, from all the. circumstances shown in the case, the inference is justified that he had knowledge of and assented to the statement contained in the report.
In respect to the advertisement in the directory, by which it also appears that the firm of William Pender & Son consisted of William and James Pender, the authorship of William Pender is not so clearly shown. ' Nevertheless, sufficient was made to appear from which the inference could be drawn that he had knowledge of its contents and acquiesced in its publication.
Though it should be held that these reports were improperly admitted, still the contention of appellant cannot prevail, because there is other sufficient evidence in the record to support the finding of partnership.
ARMSTRONG, J., concurs.